Cane Clark llp 3273 E. Warm Springs Las Vegas, NV89120 Kyleen E. Cane* Bryan R. Clark^ Telephone:702-312-6255 Joe Laxague~ Scott P. Doney~ Facsimile:702-944-7100 Email:sdoney@caneclark.com August 4, Via Facsimile: (202) 772-9217 and Regular US Mail Mail Stop THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Division of Corporate Finance 100 F Street N.E. Washington, DC20549 Attention:Suzanne Hayes Re: Znomics, Inc. Amendment No. 4 to Registration Statement on Form S-1/A Filed July 25, 2008 File No. 333-148220 We write on behalf of Znomics, Inc., (the “Company”) in response to Staff’s letter of August 4, 2008, by Jeffrey P. Rideler, Assistant Director of the United States Securities and Exchange Commission (the “Commission”) regarding the above-referenced Registration Statement on Form S-1/A, filed July 25, 2008, (the Comment Letter”).On behalf of the Company, we are providing this response.The factual information provided herein relating to the Company has been made available to us but the Company.Paragraph numbering used for each response corresponds to the numbering used in the Comment letter. Amendment No. 5 to Form S-1/A Item 27.
